Citation Nr: 1028780	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO denied service 
connection for a thoracolumbar spine disorder and continued the 
previously established ratings of 10 percent for degenerative 
joint disease of the right knee, and 10 percent for hypertension.  
In July 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in December 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2007.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A March 2010 letter informed him 
that his hearing was scheduled for April 26, 2010.  However, in 
correspondence received in April 2010, the Veteran requested that 
his hearing be rescheduled.  An April 2010 letter informed the 
Veteran that his hearing was rescheduled for June 21, 2010.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his Board hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although no specific incident of trauma to the back is 
reflected in the Veteran's service treatment records, the Veteran 
has asserted in-service back pain/strain through his job as a 
torpedoman's mate.

3.  The Veteran currently has lumbosacral strain superimposed on 
degenerative disc disease at L4-5 and L5-S1, and in the only 
competent opinion on the question of whether there exists a 
medical relationship between the Veteran's current back disorder 
and his military service, a VA examiner opined that there is very 
likely a connection.

4.  Pertinent to the February 2005 claim for increase, the 
Veteran's service-connected degenerative joint disease of the 
right knee has been primarily manifested by a normal range of 
motion with flexion to 140 degrees and extension to 0 degrees 
with no other documented symptoms.

5.  Pertinent to the February 2005 claim for increase, the 
evidence reflects that the Veteran's diastolic blood pressure has 
been less than 110, and systolic blood pressure has been less 
than 200.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a thoracolumbar spine 
disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5010, 5260 (2009).

3.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for a thoracolumbar spine disorder, the Board finds 
that all notification and development actions needed to fairly 
adjudicate that aspect of the appeal have been accomplished.

Concerning the claims for higher ratings for degenerative joint 
disease of the right knee and hypertension, notice requirements 
under the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claims, as well as 
the evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2005  pre-rating letter, the RO 
provided general notice to the Veteran explaining what 
information and evidence was needed to substantiate the claims 
for increased ratings for service-connected right knee condition 
and hypertension, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2005 RO rating decision 
reflects the initial adjudication of the claims after issuance of 
the March 2005 letter.

Post rating, an October 2008 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations.  This letter also set forth the 
potentially applicable rating criteria for evaluating the 
Veteran's right knee disorder and hypertension, consistent with 
Dingess/Hartman.  After issuance of the October 2008 letter, and 
opportunity for the Veteran to respond, the March 2009 
supplemental SOC (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of an August 2007 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claims for higher ratings for right 
knee disability and hypertension is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes 
that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 
with regard to the requirements for establishing secondary 
service connection on an aggravation basis.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).]

The Veteran has asserted two alterantive theories of entitlement 
to service connection for a thoracolumbar spine disorder.  First, 
he has indicated that he strained his back while on active duty 
and has suffered from back pain since that time.  Second, he has 
claimed that his back has been injured secondary to his service-
connected right knee disorder.  As the Board finds that service 
connection for a thoracolumbar spine disorder can be granted 
under the first theory of entitlement, any discussion of 
entitlement on a secondary basis is unnecessary.

The Veteran's service personnel records reflect that his Military 
Occupational Specialty was Torpedoman's Mate.  The service 
records indicate that the Veteran served aboard submarines.  The 
Veteran's service treatment records are largely negative for any 
signs, symptoms, or treatment for a back disorder with the 
exception of a December 1986 record, which reveals that the 
Veteran complained of low back pain while suffering from 
influenza.  The July 1996 medical board examination report 
contains a notation that the Veteran's spine was normal.

Post service, the Veteran underwent VA examination in 
August 2007.  The examiner reviewed the Veteran's experiences on 
active duty as well as his current employment.  The Veteran 
reported that his low back pain began in 1993 while he had to do 
heavy lifting aboard a submarine.  He stated that he was never 
seen by medical personnel while on active duty for back pain.  
After performing an examination, the examiner gave a diagnosis of 
lumbosacral strain superimposed on degenerative disc disease at 
L4-5 and L5-S1.  The examiner stated that the Veteran's back 
issue was separate from the right knee disability.  The examiner 
opined that it was very likely that the Veteran's back disability 
was a service-connected problem because of the nature of his 
work; however, she was unable to state that the Veteran's low 
back condition was secondary to his right knee disorder without 
resorting to mere speculation.

The August 2007 examiner provided an addendum to her examination 
report in October 2007.  The examiner indicated that she reviewed 
the Veteran's service treatment records including the one 
incident of low back pain due to influenza, and her impression 
concerning the etiology of the Veteran's back disorder remained 
the same.

While the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of back 
trauma, the Veteran is competent to assert the occurrence of in-
service injury, to include back pain.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1991).  Moreover, the Board notes that the 
Veteran's job on active duty involved working with torpedoes in 
tight spaces in a submarine.  As the Veteran's in service job, as 
described, conceivably may have resulted in him experiencing back 
pain/strain, the Board accepts the Veteran's assertions in this 
regard as credible and consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154.

Further, the only competent opinion addressing the medical nexus 
question-expressed in the August 2007 examination report and 
October 2007 addendum opinion-tends to support the claim.  The 
VA examiner noted that the Veteran had only one documented 
incident of low back pain during his service.  It was further 
noted that the Veteran had served had to do lifting in tight 
places aboard a submarine during his active duty.  The examiner 
opined that the Veteran's current back disorder was very likely a 
service-connected problem because of the nature of the Veteran's 
active duty work.

While, in merely referencing only a "service-connected 
problem", the examiner did not clearly or definitively attribute 
the Veteran's current back disorder solely to service, her 
comments, as a whole tend to suggest as much.  The Board also 
finds it significant to note that, as the only competent opinion 
to address the etiology of the Veteran's current back disorder, 
this opinion is not directly contradicted by any other competent 
evidence or opinion of record.  The examiner's opinion remained 
unchanged when she was asked to reconsider the claims file in 
October 2007.  

Moreover, while the examiner's opinion may have been based, in 
large part, on a history provided by the Veteran, such reliance 
only warrants the discounting of a opinion in certain 
circumstances, such as when the opinion is contradicted by other 
evidence in the record or when the Board rejects the statements 
of the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-
33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
As noted above, the Veteran is competent to report a history of 
in-service injury-here, back pain/strain-and the Board has 
accepted that history as credible and consistent with the 
circumstances of the Veteran's service.  The Board also points 
out that VA adjudicators are not permitted to substitute their 
own judgment on a medical matter.  See, e.g., Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for a thoracolumbar spine 
disorder are met.

B.  Higher Ratings 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis of each claim for increase is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.   

1.  Degenerative Joint Disease of the Right Knee

In a March 1997 RO decision, the RO granted service connection 
and assigned an initial 10 percent rating for the Veteran's right 
knee disorder.  The Veteran filed his current claim for a rating 
in excess of 10 percent for his right knee disorder in 
February 2005.

The 10 percent rating for the Veteran's service-connected right 
knee disability has been assigned under Diagnostic Code 5010.

Traumatic arthritis is rated under Diagnostic Code 5010, which 
is, in turn, rated under Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003, 5010.

Standard range of knee motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion 
is limited to 60 degrees.  A rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 40 
percent requires limitation of extension to 30 degrees, and a 
rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

VA and private treatment records pertinent to the February 2005 
claim for a higher rating are silent for any signs, symptoms, or 
complaints relating to the right knee.  The primary evidence 
relating to the current claim consists of an August 2007 VA 
examination report.

On VA examination in August 2007, the Veteran reported that once 
a week, he experienced transient "catching" in his right knee.  
No chronic daily pain was noted.  The Veteran stated that he ran 
three-and-a-half to six miles on a daily basis without 
discomfort.  He indicated that he took glucosamine as a 
supplement.  No flare-ups were reported, and the Veteran did not 
need any assistive devices.  He did report experiencing aching 
when the weather changed.

The examiner observed mild crepitus with no effusion or 
instability.  The range of motion was noted to be entirely 
normal:  flexion was from zero to 140 degrees; extension was to 
zero degrees.  Repetitive motion did not decrease the ranges of 
motion or cause discomfort.  The ranges of motion were not 
limited by pain, fatigue, weakness, or lack of endurance upon 
repetitive use.  The Veteran's gait was normal.  X-rays revealed 
mild to moderate degenerative joint disease.

Considering the pertinent facts in light of the applicable 
criteria, the Board finds that there is no basis for assignment 
of a rating higher than 10 percent under DC 5260 or DC 5261.  

Evidence pertinent to the February 2005 claim for increase 
reflects that right knee flexion has been exhibited to 140 
degrees.  This is consistent with no more than a 0 percent 
(noncompensable) rating under DC 5260.

The Board points out that at no point pertinent to the current 
claim has there been  evidence of limitation of extension of the 
right knee.  Hence, the extension measurements are also 
consistent with no more than a 0 percent (noncompensable) rating 
under DC 5261.

However, as indicated by the Veteran's statements, he has 
occasional aching in his right knee.  The Board observes that, 
given the Veteran's painful-albeit, noncompensable-right knee 
motion, and other symptoms, the initial 10 percent rating 
assigned appears to be consistent with DeLuca, 38 C.F.R. §§ 4.40 
and 4.45, and 38 C.F.R. § 4.59 (recognizing the intention of the 
rating schedule to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint).  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the medical 
evidence reflects that no higher rating is assignable, even when 
functional loss due to pain, weakness and other factors is 
considered.

Because the Veteran's right knee disability involves arthritis, 
the Board also has considered whether an additional, compensable 
rating for instability is assignable.  In this regard, the VA 
General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

Under DC 5257 other impairment of the knee, such as recurrent 
subluxation or lateral instability 10, 20, and 30 percent 
ratings, are assignable for slight, moderate, and severe 
impairment, respectively.  38 C.F.R. § 4.71a.

However, the above-cited evidence reflects that there has been no 
objective evidence of laxity or recurrent subluxation in the 
right knee.  In this regard, instability was not found during the 
August 2007 VA examination  The August 2007 VA examiner 
specifically stated that she found no effusion or instability.  
Therefore, there is no basis for assignment of an additional, 
compensable rating for instability.

Further, the Board has considered whether any other diagnostic 
code provides a basis for higher rating, but finds none.  In the 
absence of any ankylosis, instability, or other deformity, 
evaluation of the right knee under any other diagnostic code for 
evaluating pertaining to musculoskeletal disability of the lower 
extremities-DC 5256, 5258, 5259, 5262, or 5263-is not 
appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is 
not shown to involve any other factor(s) that would warrant 
evaluation of the disability under any other provision(s) of VA's 
rating schedule.

2.  Hypertension

In a May 1997 RO decision, the RO granted service connection and 
assigned an initial noncompensable rating for hypertension.  The 
rating was increased to 10 percent in April 1999.  The Veteran 
filed his current claim for a rating in excess of 10 percent for 
hypertension in February 2005.

The Veteran's hypertension is rated as 10 percent disabling under 
the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Diagnostic Code 7101 provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, is rated 10 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 120 or 
more is rated 40 percent disabling.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  38 C.F.R. § 4.104.

At the outset, the Board notes that, effective October 6, 2006, 
VA revised the regulation that governs the evaluation of specific 
cardiovascular disorders-those rated under Diagnostic Codes 7000 
through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  
The revised regulation adds a new "Note (3)" to 38 C.F.R. § 
4.104, Diagnostic Code 7101 for hypertensive vascular disease, 
stating that hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.  The 
Board notes, however, that the actual criteria for rating 
hypertension (set forth in Diagnostic Code 7101, as above) has 
remained unchanged.  Hence, the RO's failure to provide notice of 
the revision is harmless error.   See, e.g., Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).

A May 2006 private treatment record contains a blood pressure 
reading of 114/86.  In July 2006, the Veteran underwent a 
treadmill test.  His baseline blood pressure was 132/90, and 
during the course of the test, his blood pressure increased to 
170/86.

VA treatment notes reflect the following blood pressure readings:  
on August 4, 2006, 128/77; on February 23, 2007, 122/85 and 
128/77.

On VA examination in August 2007, the examiner reported that the 
Veteran had been on Coumadin, Coreg, and Lisinopril.  It was 
further noted that most of the Veteran's home blood pressure 
readings were around 120/85.  During the examination, readings of 
128/90, 132/94, and 136/85 were taken.  The examiner provided a 
diagnosis of hypertension.

VA treatment notes reflect the following blood pressure readings:  
on September 20, 2007; 113/79 and 122/85; on April 18, 2008, 
130/88 and 130/91.

As noted above, the next higher rating of 20 percent under 
Diagnostic Code 7101 requires diastolic blood pressure 
predominantly at 110 or more (emphasis added); here, however, 
that requirement has not been met.

Collectively, the above-described medical evidence reflects that 
diastolic blood pressure has been less than 110, and systolic 
blood pressure has been less than 200.  None of the diastolic 
blood pressure readings pertinent to the February 2005 claim for 
a higher rating are 110 or greater, and none of the systolic 
blood pressure readings pertinent to the present claim are 200 or 
greater.  As such, the criteria for at least the next higher, 20 
percent rating under Diagnostic Code 7101, are not met.  It 
logically follows that the criteria for an even higher rating for 
hypertension are, likewise, not met.



3.  Both Higher Rating Claims

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's right knee disability or 
hypertension, pursuant to Hart (cited above), and that each claim 
for higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a thoracolumbar spine disorder is granted.

A rating in excess of 10 percent for degenerative joint disease 
of the right knee is denied.

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


